Closest Prior Art & Reasons for Allowance
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. The closest individual references are considered to be US Pub. No. 2005/0172792 (hereinafter referred to as “the ‘792 publication”), US Pat. No. 4,321,777 (hereinafter referred to as “the ‘777 patent”), and US Pat. No. 5,637,363 (hereinafter referred to as “the ‘363 patent”).
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach inside and outside layers such that the outside portion includes a cut out portion defined therein and an armor member, having an outside portion and a transverse portion, positioned in the cut out portion of the outside core layer such that the outer surface of the transverse portion is generally perpendicular to the armor layer. The prior art teaches armor members that are designed to provide edge protection, but does not teach that such members are nested within a cut out portion formed in one of the core layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Samir Abdosh/
Primary Examiner, Art Unit 3641


    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.